IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-92,544-01


                EX PARTE FREDERICK JERMAINE JEFFERY, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 1528672-A IN THE 182ND DISTRICT COURT
                              FROM HARRIS COUNTY


        Per curiam.

                                            OPINION

        Applicant was convicted of possession of a controlled substance and sentenced to twenty-five

years’ imprisonment. The First Court of Appeals affirmed his conviction. Jeffery v. State, No. 01-

18-00320-CR (Tex. App. — Houston [1st Dist.] February 21, 2019) (not designated for publication).

Applicant filed this application for a writ of habeas corpus in the county of conviction, and the

district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

        Applicant contends, among other things, that he was convicted on the basis of false evidence

and testimony from former Houston Police Officer Gerald Goines. Based on the record, the trial

court has determined that Goines conducted fictional drug buys, provided false information in the

affidavit for the search warrant, and testified falsely at Applicant’s trial that Applicant had admitted
                                                                                                    2

ownership of a cell phone found in close proximity to the drugs in this case. The trial court finds

that the false evidence and testimony provided by Gerald Goines was material, in that there is a

reasonable likelihood that the false evidence and testimony affected the judgment of the jury.

       We agree. Relief is granted. Ex parte Weinstein, 421 S.W.3d 656 (Tex. Crim. App. 2014);

Ex parte Chavez, 371 S.W.3d 200 (Tex. Crim. App. 2012). The judgment in cause number

152867201010 in the 182nd District Court of Harris County is set aside, and Applicant is remanded

to the custody of the Sheriff of Harris County to answer the charges as set out in the indictment. The

trial court shall issue any necessary bench warrant within ten days from the date of this Court’s

mandate.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and the Board of Pardons and Paroles.



Delivered: September 7, 2022
Do not publish